Citation Nr: 0834530	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2006 for further development.  

The Board notes that the December 2006 Board remand included 
the additional issues of entitlement to service connection 
for renal failure, and entitlement to service connection for 
hypertension.  The RO issued an April 2008 rating decision in 
which it granted service connection for hypertension with end 
organ damage with renal failure.  The granting of service 
connection constitutes a complete grant of the appeal with 
regards to those issues.  As such, they are not within the 
Board's jurisdiction.  


FINDING OF FACT

There is no medical diagnosis of current chronic heart 
murmur.


CONCLUSION OF LAW

An alleged heart murmur was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the veteran with correspondences in March 2006, January 2007, 
and July 2007 that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in July 2007, obtained a medical opinion 
as to the etiology and severity of the alleged disability, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At the veteran's September 2006 Board hearing, he testified 
that he was diagnosed with a heart murmur condition when he 
first enlisted in the military; and that he was required to 
sign a waiver in order to serve in the military.  He 
testified that he never received treatment for it.  He stated 
that he still is not receiving any treatment for a heart 
murmur.   

The Board notes that the claims file does not show evidence 
of a heart murmur. It does reflect the fact that in a January 
1987 Report of Medical History (completed in conjunction with 
his entrance examination), the veteran reported that he 
failed a physical examination due to a cardiac condition.  At 
his entrance examination, the veteran stated that he had a 
history of heart murmur.  This led to a February 1987 cardiac 
consult in which the clinician noted a questionable history 
of heart disease.  The entrance examination report states 
that the cardiac consult reflects that the veteran is 
asymptotic.  Both the veteran's entrance examination and 
February 1987 cardiac consult yielded normal findings. 

The veteran underwent a VA examination in July 2007.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination; and she summarized the findings 
discussed above.  On examination, the veteran had regular 
heart sounds, with no murmurs, rubs, or gallops.  PMI was 
normal in 5th intercostal space, midclavicular line.  

The examiner opined that it was less likely than not that the 
veteran had a heart murmur present during service or related 
to service.  Her rationale was that although his induction 
examination notes a "history" of heart murmur, he did not 
have one when he was examined.  Moreover, he did not have a 
heart murmur when he was examined by her.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).    

In this case, the veteran relates a "history" of a heart 
murmur.  However, at no time (either in service or post 
service) has a heart murmur been observed.  Moreover, the 
veteran stated that he did not receive any treatment for the 
alleged disability during service, and that he is not 
receiving treatment at this time.  In fact, he has never 
received treatment for the alleged disability.  

The Board finds that with no findings of a heart murmur 
during service; no evidence of a current heart murmur 
disability; and no competent medical nexus between the 
veteran's alleged heart murmur disability and service; the 
preponderance of the evidence weighs against the veteran's 
claim.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for a heart murmur must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


